ROBERTSON, Presiding Judge.
This is a workmen’s compensation case.
Following an ore tenus proceeding, the trial court found that, while employed by Sterling Plumbing Group, Inc., Charles Goode suffered a permanent partial disability. The trial court held that the disability resulted in a 40% decrease in the employee’s earning capacity and awarded compensation benefits accordingly. The employer appeals.
The only issue raised by the employer on appeal is whether the trial court erred in finding that the employee suffered a loss of earning capacity.
The trial court’s judgment was based on testimony and evidence from Goode, Ann Darnell, a certified vocational expert, and Dr. Mark Leberte, a specialist in orthopedic surgery, who performed two laminectomies and a fusion on the employee’s back. After a thorough review of the record, we hold that the judgment is due to be affirmed on the authority of Ex parte Eastwood Foods Inc., 575 So.2d 91 (Ala.1991), and Morrow Drilling Co. v. Adkins, 597 So.2d 1365 (Ala.Civ.App.1992), cert. denied.
AFFIRMED.
THIGPEN and RUSSELL, JJ., concur.